Citation Nr: 0214140	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
December 1968 to September 1970.  This matter comes before 
the Board on appeal from a November 1995 rating decision by 
the Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
case was transferred to the Chicago, Illinois, RO, and then 
to the Detroit, Michigan, RO when the veteran relocated.  
When the case was previously before the Board in April 2000 
and June 2001, it was remanded for further development.  The 
veteran testified at a hearing before the undersigned at the 
Chicago RO in December 1999.


FINDING OF FACT

There is no competent evidence that the veteran had, or was 
exposed to, hepatitis in service; and there is no competent 
evidence of a nexus between any current disability due to 
hepatitis and the veteran's service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA and implementing regulations.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has now 
been considered on the merits.  The veteran has been notified 
of the applicable laws and regulations; discussions in the 
Board remands, in the decisions, in the statement of the 
case, and in the supplemental statements of the case have 
informed him of what is needed to establish entitlement to 
the benefit sought and what the evidence of record shows.  
Further, the RO has repeatedly requested medical records from 
all providers identified by the veteran, and the undersigned 
clarified where the veteran had been afforded treatment.  In 
May 2000 correspondence, the RO informed the veteran  of what 
evidence VA would obtain, and informed him that he needed to 
provide no further evidence or information at that time.  
Subsequently, the veteran was asked several times if there 
were any additional sources of evidence to be contacted.  All 
available medical records have been obtained. 

The veteran alleges that he contracted hepatitis while 
serving in Vietnam.  

Service medical records show that the veteran was never 
treated for hepatitis, nor is there any indication (including 
in blood tests) that he was exposed to hepatitis in service.  
Surgical records from July 1970 reveal that the veteran did 
not receive any blood transfusion at the time of his knee 
surgery.  On September 1970 examination for release from 
active duty, blood tests were essentially normal.

VA examination reports and outpatient treatment records from 
December 1970 to February 1995 are silent regarding 
hepatitis.  The veteran was examined for compensation and 
pension claims in 1970 and 1977 based on orthopedic problems, 
but did not complain of hepatitis exposure or infection.  He 
was hospitalized several times for detoxification; he was a 
heavy cocaine user.

On March 1980 examination by a prison doctor, the veteran 
complained of orthopedic and gastric problems.  A diagnosis 
of hepatitis was not reported, and the veteran did not 
indicated that he had been infected with that disease.

The first evidence of any hepatitis infection is noted in 
February 1995 VA hospitalization records.  The veteran 
reported a history of hepatitis B.  Testing was reactive for 
hepatitis C.  Liver function tests were mildly elevated.  The 
veteran again tested positive for hepatitis C in March 1995.

VA hospitalization records from October 1999 report a history 
of hepatitis B.  Liver function tests were generally normal.  
Testing was positive for hepatitis B core antibodies, but 
non-reactive for surface antigens.

The veteran testified at a Travel Board hearing before the 
undersigned in December 1999.  He stated that he was first 
told he had hepatitis C in 1970, while in Cam Ranh Bay.  He 
later stated that he was first diagnosed with hepatitis in 
1994.  After repeated questioning, he clarified that he was 
first told he had hepatitis in Vietnam in 1970, and was told 
in 1994 that he had to monitor his liver functions more 
closely.

VA lab reports from December 199 and February 2000 reveal 
elevated liver function tests.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

There is no competent medical evidence that the veteran was 
exposed to hepatitis in service.  Service medical records do 
not show any abnormal blood tests, and the veteran was not 
treated for an acute infection.  The first evidence of 
hepatitis exposure appears in February 1995 medical records, 
when the veteran tested positive for hepatitis C antibodies.  
The sole evidence of in-service exposure is the testimony of 
the veteran.  As a layperson, he is not competent to offer an 
opinion on an issue requiring specialized knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran did not claim service connection for hepatitis until 
1995, although he filed successful claims for other 
disabilities as early as 1970.  VA records show no evidence 
of hepatitis until 1995.  The evidence does not show 
active/acute hepatitis infection or hepatitis exposure in 
service, nor is there any competent evidence of a nexus 
between any current hepatitis and military service.

The evidence as to whether the veteran has current disability 
due to hepatitis is inconclusive.  There is evidence of 
elevated liver function studies; but acute infection has not 
been shown, and diagnoses have been in terms of "exposure 
to" or "history of".  Regardless, whether there is current 
disability due to hepatitis or not, without evidence of 
hepatitis infection or exposure in service, and without 
competent (medical) evidence of a nexus between any current 
hepatitis disability and service, service connection for 
hepatitis/residuals of hepatitis is not warranted.


ORDER

Service connection for hepatitis is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

